DETAILED ACTION
	This is the first Office Action in response to U.S. Application 16/423,580. Claims 1-13 and 15 are pending. Claim 14 is cancelled per the preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “illumination identification unit” and “object identification unit” in claim 1, “robot control unit” in claims 1, 2, 6, 9-10 and 12 and “action identification unit” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case the “illumination identification unit”, the “object identification unit”, the “robot control unit” and the “action identification unit” are being interpreted as described on page 14 line 11 of the specification “a software-controlled data processing apparatus”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier (US 20180117761).
Regarding claim 1, Meier teaches a system for generating instructions for a robot (Figs. 7A-7C depict a method for implementing the system depicted in Fig. 1), the system comprising: 
one or more cameras operable to capture images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area with [0131] discussing the robot using a camera); 
an illumination identification unit operable to identify a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame). 
an object identification unit operable to identify an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest) and 
a robot control unit operable to generate instructions for a robot in dependence upon the output of the object identification unit (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions).

Regarding claim 2, Meier teaches comprising an action identification unit operable to identify an action to be performed by the robot (Fig. 7A shows step 702 which is receiving a task indication or command with [0123] discussing an input associated with a task indication), wherein the robot control unit is operable to generate instructions in dependence upon the identified action (Fig. 7A shows step 710 which associates the task with the indication and stores the context and the task input creating instructions with [0131] further discussing the context data being used to perform the task).
Regarding claim 3, Meier teaches comprising one or more audio sensors ([0122] discusses the robotic apparatus detecting sensory input associated with a task with [0008] discussing this indication as including an audible sound wave and [0052] discussing the implementations are possible by combination of all the described elements).

Regarding claim 5, Meier teaches comprising one or more light emission units operable by a user to illuminate objects ([0135] “At step 732, an external agent may irradiate the object of interest…the agent may utilize a spot light 206 of FIG. 2 emitting a beam of visible, infrared, ultra violet, and/or other wavelengths of light”).

Regarding claim 6, Meier teaches wherein the robot control unit is operable to generate instructions in dependence upon the identified illumination ([0079] discusses the robots performing appropriate tasks based on the context of the detected illumination).

Regarding claim 8, Meier teaches wherein the object identification unit is operable to characterise an illuminated object by its size and/or shape ([0130] discusses the task context of step 726 including the size of the detected feature).

Regarding claim 9, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to interact with the illuminated object so as to obtain more information usable to characterise the illuminated object ([0071] discusses 

Regarding claim 10, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to store information relating to the illuminated object (Fig. 7A step 712 “Store the context and task output”).

Regarding claim 11, Meier teaches wherein the information comprises a template of the illuminated object and/or an audio command associated with the illuminated object (Fig. 6A shows and [0111] discusses the storage of the context data with the data comprising sensor data, commands, actions performed with Table 1 showing an exemplary template).

Regarding claim 12, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to interact with the illuminated object to perform a function ([0131] “The context data (e.g., the context stored at step 726 of FIG. 7B) may be subsequently used by the robotic device to perform the task associated with the context”).

Regarding claim 13, Meier teaches a method for generating instructions for a robot (Figs. 7A-7C depict a method for implementing the system depicted in Fig. 1), the method comprising: 
capturing images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area); 
identifying a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame); 
identifying an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest); and 
generating instructions for a robot in dependence upon the identification of the illuminated object (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions).

Regarding claim 15, Meier teaches a non-transitory machine-readable storage medium which stores computer software which when executed by a computer, causes the computer to carry out actions for generating instructions for a robot ([0079] discusses the robots comprising “processing apparatus operating computer executable code (i.e., program) implementing desired functionality” with [0114] discussing the robot of this embodiment being operated using the method illustrated in Fig. 7A), the actions comprising: 
capturing images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area); 
identifying a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame); 
identifying an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest): and 
generating instructions for a robot in dependence upon the identification of the illuminated object (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Tang (US 20160368143).
Regarding claim 4, Meier does not teach comprising one or more light emission units operable by the robot to illuminate objects. Tang teaches comprising one or more light emission units operable by the robot to illuminate objects (Claim 1 discusses a robot body including a laser indication module which emits a laser beam).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meier.
Regarding claim 7, Meier teaches wherein the illumination comprises one or more patterns ([0075] discusses the spot light 106 radiating beams of light that comprise different characteristics including wavelength, spectral composition, and/or polarization). Another embodiment of Meier teaches the illumination comprising patterns ([0092] discusses and Fig. 5 shows a pattern of illumination creating a search pattern).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Meier and further modify it with the light pattern of the additional embodiment of Meier as the pattern can be used to direct the motion of the robot will allow the robot to focus on multiple indicated points. 

Conclusion
Prior art made reference to but not included in the prior art rejection: Kay (US 20090055024) teaches illuminating a target object for a robotic arm to interact with however it does not teach creating instructions for the robot based on the illumination, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIELLE MARIE JACKSON/           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666